DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges the amendments to the claims received on 12/3/2020 have been entered.
Response to Arguments
Argument 1: Applicant argues on pages 8-9 in the filing on 12/3/2020 that the cited prior art does not teach “a device that executes software to set a first image not included in a display area of a display to an invisible state and to continue the invisible state of the first image so that the first image being moved into the display area is not displayed even if the first image is moved in the display area in response to reception of a switching operation for switching a display image.”

Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.  
This meets the claim limitations as currently claimed, and Applicant's Argument 1 filed on 12/3/2020 is moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3-5 recite “continue the invisible state of the first image… in response to reception of a switching operation.”  Then lines 7-10 recite “changing the invisible state of the first image to a visible state… in response to reception of a switching operation.”  First, “a switching operation” is recited twice.  It is unclear if these switching operations are the same operation or if they are different.  From the specification and drawings, it reads to be the same switching operation.  Second, it appears that an image is set as invisible and continues to be invisible after an input.  However, it is further recited that the image is set to visible from the same input.  This seems contradictory.  How can an image stay invisible and also turn visible from the switching operation?  It is unclear whether the image should remain invisible or turn visible.  This renders the claim unclear, and therefore indefinite.  For the purposes of examination, the examiner interprets the limitation to mean “change the invisible state of the first image to a visible state at some later point.”  Claims 11 and 12 recite similar limitations with similar issue.  Claims 13-21 depend on claims 1, 11, and 12.  If a claim is rejected under 35 U.S.C. §112(b), all claims that depend from it are also rejected.  These dependent claims inherit the openness and lack of clarity from their independent claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 14, line 3 recites “at a predetermined rate or more.”  It does not appear that instant application specification discloses “at a predetermined rate or more.”  Examiner appreciates if the Applicant is able to point out a rate that is predetermined, and where is it disclosed in the specification.
Regarding claim 15, lines 2-3 recite “when restriction of the software to set the first image to the invisible state is removed.”  Instant application paragraph 0065 states “restriction for reducing use area of the memory of the client device… For this reason, with respect to the image 802 in the non-display area 1100, the visibility property of the attribute 1004 is changed to "invisible".”  It appears the instant application has a restriction to reduce memory usage.  However, claim 15 is reciting removing a restriction of a setting regarding invisibility.  It is noted that 0065 continues to set a visibility property to invisible due to the memory restriction.  However, a restriction setting to reduce memory usage (from the instant application) is not the same as a restriction setting to remove invisibility (from claim 15).  Due to a difference in scope, as well as the absence of a disclosure regarding a software restriction setting to remove invisibility, the examiner considers this as new matter.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11-12, 14-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardenfors et al., Patent Application Publication Number US 20140245213 A1 (hereinafter “Gardenfors”).
Claim 1: Gardenfors teaches “A method (i.e. method [Gardenfors 0065]) for a device (i.e. device [Gardenfors 0079]) that executes software to set a first image (i.e. associated content [Gardenfors 0079]) not included in a display area of a display to an invisible state (i.e. associated content for items not yet displayed or visible on the first display… for pre-caching in anticipation that they may be scrolled into view in the future [Gardenfors 0079] note: the associated content is not yet visible, so they are invisible.  The content items are anticipated to be scrolled into view in the future, so they are not yet scrolled onto the display area) and to continue the invisible state of the first image so that the first image being moved into the display area is not displayed even if the first image is moved in the display area (i.e. may display "blanks" that are correspondingly scrolled [Gardenfors 0080] note: the associated content is blank or invisible, and are scrolled into the display area) in response to reception of a switching operation for switching a display image (i.e. receiving a scrolling command [Gardenfors 0079]), the method comprising: 
changing the invisible state of the first image to a visible state (i.e. the transition between the "blank" previews…and the "actual" previews… may be a gradual transition [Gardenfors 0080]) and performing control so that the first image being moved in the display area is displayed in a case where the first image not included in the display area is moved into the display area (i.e. may display "blanks" that are correspondingly scrolled [Gardenfors 0080] note: the associated content is blank or invisible, and are scrolled into the display area.  They are then gradually transitioned from “blank previews” to “actual previews”) in response to reception of a switching operation for switching a display image from a user (i.e. the associated content is readily retrievable and displayable… during the scrolling operation [Gardenfors 0079]).”

Claim 11: Gardenfors teaches a memory storing instructions (i.e. "computer readable medium" as used herein means any medium which can store instructions [Gardenfors 0093]) and 
at least one processor in communication with the memory (i.e. processor coupled to… the memory [Gardenfors 0015]), where when the at least one processor executes the instructions, the at least one processor performing the functions of the method of claim 1, therefore it is rejected under the same rationale.  

Claim 12: Gardenfors teaches a non-transitory computer-readable storage medium storing instructions (i.e. "computer readable medium" as used herein means any medium which can store instructions [Gardenfors 0093]) that, when executed by one or more processors (i.e. processor coupled to… the memory [Gardenfors 0015]), controls the one or more processors to perform the functions of the method of claim 1, therefore it is rejected under the same rationale.

Claim 14: Gardenfors teaches “The method according to claim 1, wherein the invisible state of the first image is changed to the visible state when the first image is included in the display area at a predetermined rate or more, in a case where the first image not included in the display area is moved into the display area (i.e. a slow scrolling speed on the first display 204, the blank previews may gradually transition to actual previews [Gardenfors 0080] note: Gardenfors fades in an image when scrolling at a rate higher than 0).”

Claim 15: Gardenfors teaches “The method according to claim 1, wherein the invisible state of the first image is changed to the visible state when restriction of the software to set the first image to the invisible state is removed (i.e. the transition between the "blank" previews…and the "actual" previews… may be a gradual transition [Gardenfors 0080] note: a high scrolling speed prevents an invisible state from being removed.  Once the speed limitation is removed, the invisible state is removed and an image becomes visible), in a case where the first image not included in the display area is moved into the display area (i.e. may display "blanks" that are correspondingly scrolled [Gardenfors 0080] note: the associated content is blank or invisible, and are scrolled into the display area.  They are then gradually transitioned from “blank previews” to “actual previews”).”

Claim 16: Gardenfors teaches “The method according to claim 1, wherein the software is a web browser (i.e. the list of items may be associated with a web browser application [Gardenfors 0067]).”

Claim 17: Gardenfors teaches “The method according to claim 1, wherein the software applies an attribute of the visible state or an attribute of the invisible state to an image to be displayed (i.e. transparent [Gardenfors 0080] note: transparency is an attribute for both visible and invisible content), an image on which the attribute of the visible state is applied is displayed in the display area (i.e. actual previews), and an image on which the attribute of the invisible state is applied is not displayed in the display area (i.e. blank previews) (i.e. the blank previews may gradually transition to actual previews such that the previews are being displayed change from being mostly or semi -transparent and/or out-of-focus and/or blank to gradually being non –transparent [Gardenfors 0080]).”

Claim 19: Gardenfors teaches “The method according to claim 1, wherein animation indicating the first image being moved in the display area is displayed (i.e. the blank previews may gradually transition to actual previews such that the previews are being displayed change from being mostly or semi -transparent and/or out-of-focus and/or blank to gradually being non –transparent [Gardenfors 0080]) in a case where control is performed so that the first image being moved in the display area is displayed (i.e. may display "blanks" that are correspondingly scrolled [Gardenfors 0080]).”

Claim 20: Gardenfors teaches “The method according to claim 1, wherein description of a program (i.e. computer executable instructions [Gardenfors 0016]) to change the invisible state of the first image to the visible state is included in an application (i.e. present application describes… having respective associated content not visible… for display [Gardenfors 0015]) in a case where the first image not included in the display area is moved into the display area (i.e. displays previews of the received cached content of these scrollable list of items… the blank previews may gradually transition to actual previews such that the previews are being displayed change from being mostly or semi -transparent and/or out-of-focus and/or blank to gradually being non –transparent [Gardenfors 0080]).”

Claim 21: Gardenfors teaches “The method according to claim 1, wherein the software continues the invisible state while the first image is being moved in the display area (i.e. may display "blanks" that are correspondingly scrolled [Gardenfors 0080]), and changes the invisible state of the first image to the visible state when movement of the first image ends (i.e. the previews may gradually transition from being… transparent and/or blank… to being semi or non -transparent and/or filled with associated content (when the scrolling speed… is stopped) [Gardenfors 0090]).”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardenfors, in view of Anderssonreimer et al., Patent Application Publication number US 20130063383 A1, (hereinafter “Anderssonreimer”).
Claim 13:  Gardenfors teach all the limitations of claim 1, above.  Gardenfors is silent regarding “wherein the invisible state of the first image is changed to the visible state when a position of the first image satisfies a predetermined position in the display area, in a case where the first image not included in the display area is moved into the display area.”
Anderssonreimer teaches “wherein the invisible state of the first image is changed to the visible state (i.e. examples in FIG. 21 through FIG. 23 show cross-hatching and background color as format examples. Other formatting may be utilized and gradually changed as the gesture continues, e.g., starting with a ghosted or somewhat transparent display of the second information and gradually rendering the second information in a more opaque or dense manner as the gesture continues [Anderssonreimer 0065, Fig. 21-24]) when a position of the first image satisfies a predetermined position in the display area (i.e. change may transition gradually to no alternative formatting when the gesture is at the second threshold [Anderssonreimer 0065, Fig. 21-24] note: the transparent effect lessens and become more opaque as the gesture continues to drag the image into the display area, as shown in Fig. 21-24), in a case where the first image not included in the display area is moved into the display area (Anderssonreimer Fig. 21-24 shows transparent area 2106, 2206, 2306, and 2406 being moved into the display area and gradually losing the transparency effect)..”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gardenfors to include the feature of having the ability to fade in an image as disclosed by Anderssonreimer.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “improvements in devices with touch-sensitive displays [Anderssonreimer 0005].”

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardenfors, in view of Guido et al., Patent Application Publication number US 20110066636 A1, (hereinafter “Guido”).
Claim 18:  Gardenfors teaches all the limitations of claim 17, above.  Gardenfors is silent regarding “wherein the attribute is defined by Cascading Style Sheets (CSS) or JavaScript.”
Guido teaches “wherein the attribute is defined by Cascading Style Sheets (CSS) or JavaScript (i.e. application 230 may modify the CSS properties of the slide object such that the slide object content is partially transparent [Guido 0045]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gardenfors to include the feature of having the ability to use CSCS as disclosed by Guido.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to scrolling objects, transparent objects, and their UI's.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171